DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2020.

Information Disclosure Statement
	The IDS filed on October 9, 2018 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson (US 2003/0113594).
For claims 1 and 9:  Pearson teaches an air supply control system and method of a fuel cell comprising a fuel cell 14 that outputs power generated through a reaction of hydrogen and oxygen, an air supply system 16 that supplies air to the fuel cell ([0037]), a power storage device 24 that stores the power output from the fuel cell ([0040]), and a controller 28.  The controller controls an amount of air supplied to the fuel cell according to an output of power required to be generated by the fuel cell ([0041]) and monitors a charging level of the power storage device (0048]), then modifies the amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply system on the basis of the modified amount of air supplied. ([0049])
	For claim 3:  The monitoring the charging level of the power storage device includes monitoring a variation in the charging level of the power storage device per time. (Pearson in [0048])
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594).
	The teachings of Pearson are discussed above.
	For claim 2:  Pearson does not explicitly teach controlling the amount of air supplied to the fuel cell according to a map of the amount of air supplied to the fuel cell according to a preset 
 	For claim 4:  Pearson does not explicitly teach the modifying the amount of air supplied to include modifying the amount of air supplied when a difference between a previous value of the variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  However, it is asserted that the skilled artisan would recognize the controller to perform this step in view of Pearson teaching determining an amount of deviation of battery voltage from a desired battery voltage (Pearson in Fig. 7, [0056]).  It would be obvious at least to the skilled artisan that modifying the amount of air supplied is performed when this amount of deviation is greater than a preset value in order to maintain the desired battery voltage. (Id.)
	For claims 5, 6, 10 and 11:  Pearson does not explicitly teach the controller to monitor a variation in the charging level of the power storage device per time, and modifying the amount of air supplied to decrease when the variation in the charging level of the power storage device per time increases or modify the amount of air supplied to increase when the variation in the charging level of the power storage device per time decreases.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson teaching 
 	For claims 8 and 13:  Pearson does not explicitly teach that the controller determines whether the output of power required to be generated by the fuel cell is less than a preset output value, and monitoring the charging level of the power storage device when the output of power required to be generated by the fuel cell is less than the preset output value.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson in Fig. 10A showing the power to be generated by the fuel cell being less than the load, and Fig. 10B showing the charge level of the power storage device concurrent with the power to be generated by the fuel cell. (Pearson in [0065-0066])  In this regard, it is asserted that Pearson teaches or at least suggests determines the output of power required to be generated by the fuel cell and  monitoring the charging level of the power storage device in the manner claimed.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594) in view of Wake et al. (US 2009/0035614)
	The teachings of Pearson are discussed above.
 	Pearson further teaches the air supply system to comprise an air supply valve 18 formed in an air supply line for supplying air to the fuel cell. (Pearson in 0037, Fig. 1)  The controller controls an amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply valve accordingly. ([0048-0049])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722